Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered August 10, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to an aggregate term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The jury could have reasonably concluded that defendant or another participant in the sale secreted most of the prerecorded buy money by means that went undetected by the police.
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Sweeny, McGuire and DeGrasse, JJ.